Citation Nr: 0428724	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an extension of a total disability evaluation 
beyond February 28, 2002 based on the need for convalescence 
under 38 C.F.R. § 4.30 following surgery for service-
connected right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The veteran testified at a videoconference hearing in June 
2004.  The veteran submitted additional medical evidence in 
conjunction with his hearing that was received at the Board 
in June 2004.  The veteran waived consideration of the 
evidence by the Agency of Original Jurisdiction.  Thus the 
Board will consider the evidence in its appellate review.


FINDINGS OF FACT

1.  The veteran underwent surgery for revision of a right 
total knee arthroplasty on January 25, 2002.

2.  The RO granted temporary total disability benefits 
effective from January 25, 2002, through February 28, 2002.  

3.  The evidence of record, taken as a whole, demonstrates 
that the veteran's right knee disorder necessitated a period 
of convalescence for one additional month beyond February 28, 
2002.


CONCLUSION OF LAW

The criteria for entitlement to an extension of a total 
disability evaluation based on the need for convalescence for 
the veteran's service-connected right knee disorder for one 
additional month have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002): 38 C.F.R. §§ 4.1, 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was originally granted service connection for 
post-operative osteo-chondritis desiccans in May 1956.  He 
was assigned a noncompensable disability evaluation.

The veteran underwent a right total knee arthroplasty in July 
1984.  Following action by the Board, the veteran was 
thereafter granted a temporary total disability evaluation 
for the period from July 1, 1984 through August 31, 1984, at 
which time he was assigned a 100 percent schedular evaluation 
until September 1, 1985, when a 30 percent rating was 
assigned.

The veteran submitted his current claim for a temporary total 
disability rating in November 2002.  He advised VA that he 
had had surgery on his right knee in January 2002.  He 
submitted a statement from A. G. Rosenberg, M.D., dated in 
November 2002, wherein the doctor said that the veteran 
underwent a revision of his right total knee for exchange of 
his polyethylene articular surface and revision of his 
patellar component.  He said that the veteran was 
hospitalized for two days.  He said that the veteran was 
discharged to home where he underwent three weeks of home 
physical therapy, followed by six weeks of outpatient 
rehabilitation.

The veteran submitted additional evidence in January 2003 
that consisted of a prescription from Dr. Rosenberg, dated 
February 14, 2002, that prescribed outpatient physical 
therapy three times a week for six weeks.  Also included was 
a Discharge Summary from Decatur Memorial Hospital that 
reported on the veteran's home physical therapy for the 
period from January 28, 2002, to February 18, 2002, at which 
time the veteran was discharged from the home program.  At 
the time, he was noted to have demonstrated a safe gait 
without the use of an assistive device.  

The RO granted the veteran's claim for a temporary total 
disability rating in February 2003.  The RO established a 100 
percent rating from the date of surgery, January 25, 2002, 
and for the succeeding month.  The RO reestablished the 
veteran's 30 percent rating effective from March 1, 2002.

The veteran's notice of disagreement was received in March 
2003.  He contended that his period of convalescence should 
have extended for nine weeks after his surgery.

The veteran testified at a videoconference hearing in June 
2004.  He testified regarding the January 2002 surgery on his 
right knee.  He further testified that he followed a 
prescribed period of in-home physical therapy for three weeks 
and then a six-week program of outpatient physical therapy 
where he went to Decatur Memorial Hospital three times a 
week.  He said the outpatient therapy was for approximately 
one and a half to two hours each time.  The therapy ended on 
March 29, 2002.  He worked as a door-to-door vacuum salesman 
and as a pastor of a Baptist church.  He said that he did not 
go to work during his period of therapy.  He took Coumadin 
and Vicodin during his period of therapy.  The veteran 
further testified that it was his understanding that he was 
not to return to work until he had completed his therapy.  He 
said that he returned to work immediately after his therapy 
ended.  

The veteran submitted additional medical evidence documenting 
his attendance for outpatient physical therapy for the period 
from February 21, 2002, to March 29, 2002.  The records show 
that the veteran continued to experience frequent pain in his 
right knee, as well as swelling.  

Under 38 C.F.R. § 4.30 (2004), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that surgery was performed that 
necessitated at least one month of convalescence.  The total 
rating will be made effective from the date of hospital 
admission or outpatient treatment and continued for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e) (2004).  Such total ratings will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section. 

The Board finds that, resolving doubt in the veteran's favor, 
an extension of temporary total disability benefits is 
warranted.  The original award of temporary total disability 
benefits was based on the physician's initial prescription 
for in-home physical therapy because the veteran was unable 
to leave his home for the necessary therapy.  The veteran was 
then prescribed an additional six weeks of physical therapy 
that required the veteran to travel to the hospital three 
times a week.  The additional records from Decatur Memorial 
Hospital also show that the additional physical therapy was 
required to provide the veteran with adequate strength and 
range of motion in the right knee until his discharge from 
therapy on March 29, 2002.  The Board is satisfied that the 
medical evidence demonstrates a continued need for 
convalescence through the end of the outpatient period of 
physical therapy.  Therefore, the Board finds that the 
evidence supports extension of temporary total disability 
benefits for one additional month.  38 C.F.R. § 4.30(b)(1).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, extension of temporary total disability 
benefits under the provisions of 38 C.F.R. § 4.30 for one 
month beyond February 28, 2002, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



